Citation Nr: 1614922	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  08-32 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bronchial disability, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for a neck disability, claimed as cervical spine stenosis, to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 



INTRODUCTION

The Veteran had active service from July 1973 to May 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and November 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

When the case was before the Board in December 2012, the Board remanded the issue of entitlement to a total rating based on unemployability due to service-connected disabilities for further development.  While the case was in remand status, that issue was resolved by a May 2013 Decision Review Officer decision granting the benefit sought.

The case was most recently before the Board in August 2015, when it was remanded for additional development.  


FINDING OF FACT

A bronchial disorder and a neck disorder were not present during the Veteran's period of active duty or for many years thereafter; and, the preponderance of the evidence provides evidence that the Veteran's diagnosed bronchial disorder and neck disorder are not related to his active service


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bronchial disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
 
The Veteran asserts that he has a bronchial disability and a neck disability as a result of his active service.

A review of the Veteran's service treatment records (STRs) show that he entered service without any bronchial or neck complaints.  They further show that he was treated for tonsillitis, sinuses, allergic rhinitis, viral syndrome, and pharyngitis while in active service, but not neck issues.  

Post-service VA treatment records show a current diagnosis of COPD with chronic bronchitis, as well as a diagnosis of cervical spondylosis status post laminoplasty and degenerative disc disease of the cervical spine.  Both private and VA records show treatment for both bronchial and neck issues, and are commensurate with that is shown on the VA exams.  

A. Bronchial Disability

On a VA respiratory examination in February 2012, the examiner noted that the Veteran had diagnoses of asthma, bronchitis, and sinusitis.  The Veteran reported that he began to have a breathing condition with shortness of breath soon after basic training while at the Robbins Air Force Base, and that this was accompanied by sinus drainage down the chest.  He reported going to sick call on several occasions, being placed on light duty with several days off, and being treated with Sudafed, cough syrups, and antibiotics.  The Veteran attributed this to working in a warehouse with a lot of dust.  

However, the Veteran also reported smoking one-half a pack of cigarettes per day since he was 19.

The VA examiner noted that in service the Veteran had been "treated for tonsillitis, sinuses, allergic rhinitis, viral syndrome, and pharyngitis on numerous occasions," as reflected in the Veteran's STRs.  However, the examiner found no corroboration of the Veteran having had asthma in active service.  Chest X-rays from February 2012 revealed "minimal chronic bronchitis and COPD."  Based on February 2012 pulmonary function tests, the examiner assessed "CODP/bronchitis secondary to tobacco use."  The examiner stated that "a diagnosis of asthma could not be established."

The examiner noted that the Veteran had been diagnosed with asthma and that he reported having had asthma attacks less frequently than monthly in the past 12 months.  He was noted to use daily systemic high-dose corticosteroids or immunosuppressive medications as well as daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  The Veteran additionally reported having to use antibiotics prescribed for his respiratory condition five to six times per year.  However, the examiner concluded that, based on review of the Veteran's STRs as well as pulmonary function tests, in-service asthma could not be corroborated and a current diagnosis of asthma could not be established. 

The examiner assessed that the Veteran's bronchitis was due to his tobacco use and was predominantly responsible for his functional limitations.  However, the examiner did not address the question of causation or aggravation of the bronchitis by his active service or service-connected sinusitis or rhinitis.  (This is the reason that the Board remanded the case in August 2015.)

The Veteran's records underwent a review by another VA examiner in September 2015.  The examiner diagnosed the Veteran with chronic obstructive pulmonary disease with chronic bronchitis.  The examiner opined that while the Veteran may have been treated for "asthma" or "bronchial asthma," "the accurate diagnoses are COPD with chronic bronchitis."  The examiner related that symptoms ("wheezing, shortness of breath, and some reversibility with use of bronchodilators") and treatment of COPD and asthma overlap and are often confused, "especially in a clinical setting if PFTs are not directly reviewed."  The examiner stated that chest X-rays and PFTs supported a diagnosis of COPD with chronic bronchitis" as the cause of the lower respiratory (bronchial) conditions[ ]" and that asthma "would present different X-ray findings and more reversibility with bronchodilator treatment [.]"       

The examiner opined that the COPD with chronic bronchitis was less likely than not related to the Veteran's active service, or caused by any service-connected disabilities.  The examiner related that the Veteran's chronic smoking was the major risk factor, and that, more likely than not, it caused the Veteran's lung conditions.  The examiner noted that the Veteran's 1976 separation physical was negative "for any signs or symptoms of pulmonary/bronchial/lower respiratory disease.  On that physical he clearly denied asthma, shortness of breath, pain or pressure in chest or chronic cough."  In short, the examiner opined that there was "no evidence to support" that the Veteran's active service, providing evidence against this claim.   

B. Neck Disability

The Veteran's STRs show that he was treated on numerous occasions for low back pain and muscle spasm, and re-injury associated with lifting objects.  However, these records show no evidence of a disorder of the cervical spine, or any neck-related issues or complaints.

On a VA spine examination in February 2012, the Veteran reported that his cervical disability began in 1973-1974 when he was "helping to unload a box car on the train track."  He explained that he had reported a lower back problem and was treated for it, but had not reported an injury or difficulty with the cervical spine.  He explained that he had been assigned to a "desk job" based on the low back condition.  The Veteran further reported that his neck problem persisted up to his having neck surgery at the Birmingham VA Medical Center (VAMC) in 2006, which was followed by lumbar surgery in 2008.  X-rays were noted to show cervical stenosis, status post laminoplasty on the left at each level from C3 through C6.  Multilevel degenerative disc disease was also noted. 

The examiner indicated (by checking a box on the examination form), "The claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  For a supporting rationale, the examiner merely stated, "C-file reviewed."  The examiner also noted service treatment records in June 1974, August 1975, and November 1975, for a low back condition. 

Due to the absence of a rationale for the VA physician's opinion, the Appeals Management Center (AMC) obtained an opinion from another physician in April 2013.  Following review of the records, the physician opined that it was not at least as likely as not that the Veteran's cervical spine disability was incurred in or caused by service, or was caused or aggravated by his service-connected lumbar spine disability.  To support the opinion that the cervical disability was not directly incurred in or caused by service, the physician noted significant documentation of treatment for low back disability in service, including evaluations, X-rays, and treatment by multiple modalities including physical therapy, but no record of any complaint or evaluation for issues related to the cervical spine in service.  The examiner provided a rationale on secondary causation, that there was, "no scientifically based medical literature that supports lumbosacral degenerative disc disease or degenerative joint disease causing or aggravating cervical spine disease." The examiner added that degenerative joint disease and degenerative disc disease were associated with "the aging process" and, "occupational and lifestyle activity choices that impact the entire spine."

In its August 2015 remand, the Board found that the rationale provided by the February 2012 examiner of "C-file reviewed" was inadequate, because it provided no explanation for the opinion provided.  The Board accordingly rejected the February 2012 examiner's opinion as non-probative, based on an inadequate factual premise. 

In contrast, the Board found that the VA opinions provided in April 2013 included supporting rationale.  However, the Board in its February 2012 remand specifically stated that a medical opinion that references the evidence of record, including the March 2007 opinion by a VA treating psychologist, was required.  In that opinion, the psychologist stated that it is well documented in medical literature that an injury to the lumbar area of the spine can and often does lead to defects in the cervical spine.  The psychologist reasoned that when a person uses a cane for mobility, the cane takes pressure off the low back but often places pressure on the cervical area due to leaning on the cane.  VA examinations showed that the Veteran used a cane and had an antalgic gait.

The Veteran's records underwent a review by another VA examiner in September 2015.  The examiner opined that the Veteran's neck disability was less likely than not proximately due to, or the result of, the Veteran's service or his service-connected conditions.  The examiner related that was no strong support in medical literature "supporting the assertion of causation or aggravation beyond [its] natural course between lumbar spine and cervical spine disease."  The examiner further opined that the extent of the Veteran's cervical spine disability indicates that 
it occurred as a life event."  The examiner further related that the Veteran's STRs and separation did not show any neck complaints, issues, disabilities, or conditions.  

C. Analysis

After a review of the record, the Board concludes that entitlement to service connection for a bronchial disorder and a neck disorder is not warranted.  While the Veteran has diagnoses of the conditions, the competent and probative evidence of record does not demonstrate a nexus between the bronchial disorder and the neck disorder and his active service, or any of his service-connected disabilities.  While the Veteran was treated for tonsillitis, sinuses, allergic rhinitis, viral syndrome, and pharyngitis while in active service, his current bronchial disorders have been shown to be the result of his long-term smoking, and not anything he experienced in active service.  The Veteran's STRs are absent of any complaints or findings related to any neck issues.  The Veteran reported no bronchial problems and no neck disorder at time of service separation.

Further, as indicated, the record includes medical treatment records and VA examinations speaking to the etiology of the disorders at issue.  None of the physicians or examiners has found any relationship between the Veteran's active service and the post-service diagnoses of bronchial and neck disorders (a 2007 medical opinion did but, as explained above, the Board does not place high probative value on that opinion).  To the contrary, medical records have reported that the Veteran's bronchial disabilities are related to the fact that he has smoked since he was a teenager, and his neck disorder constitutes a "life event" (normal wear and tear related to ageing).      

As such, the Veteran's claims for service connection for bronchial and neck disorders fail.  The Veteran's diagnosed disorders cannot be attributed to his active service.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board has considered the Veteran's lay statements in support of his claims.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, diagnosing current bronchial and neck disorders and their etiologies, these issues fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose such complex medical issues as bronchial and neck disorders and their etiologies.  The claims file does not contain any medical records linking the Veteran's disorders to his active service.  To the contrary, medical records tie the said disorders to the Veteran's smoking and ageing.  In sum, there is no evidence, medical or otherwise, to support the Veteran's assertions.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claims.

Accordingly, service connection for bronchial and neck disorders is not warranted because the Veteran has not satisfied the second requirement of service connection, i.e. a nexus to active service.  See 38 C.F.R. § 3.303 (2015); see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  The claims of entitlement to service connection for a bronchial disorder and for a neck disorder, to include as secondary to service-connected disabilities, are denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his various claims.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a bronchial disability is denied.

Entitlement to service connection for a neck disability is denied. 


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


